 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT
 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    CARL FOUST,                                       No. 2:16-cv-2731 WBS AC P
12                       Plaintiff,
13           v.                                         ORDER
14    O. KUKU-OJO, et al.
15                       Defendants.
16

17          Plaintiff, a state prisoner proceeding pro se with a civil rights action pursuant to 42 U.S.C.

18   § 1983, has filed a motion for a court order permitting an outside medical provider to evaluate his

19   mental and physical health. ECF No. 64. It appears that plaintiff may be attempting to request an

20   independent medical examination under Federal Rule of Civil Procedure 35. Plaintiff has also

21   requested appointment of counsel. Id. at 2.

22          Federal Rule of Civil Procedure 35(a) provides that

23                  [t]he court where the action is pending may order a party whose
                    mental or physical condition . . . is in controversy to submit to a
24                  physical or mental examination by a suitably licensed or certified
                    examiner. The court has the same authority to order a party to
25                  produce for examination a person who is in its custody or under its
                    legal control.
26

27   However, “Rule 35 does not allow for a physical examination of oneself.” Berg v. Prison Health

28   Servs., 376 F. App’x 723, 724 (9th Cir. 2010) (citing Fed. R. Civ. P. 35; Schlagenhauf v. Holder,
                                                       1
 1   379 U.S. 104, 118-19 (1964)); see also Hanna v. Chudy, 2011 WL 2039421, at *1, 2011 U.S.
 2   Dist. LEXIS 55972, at *3 (N.D. Cal. May 25, 2011) (collecting district court cases holding same).
 3   Furthermore, even if the court were to grant plaintiff’s request for an examination, he would be
 4   responsible for the costs associated with the examination because the statute authorizing
 5   plaintiff’s in forma pauperis status does not authorize the expenditure of public funds for expert
 6   witnesses. See 28 U.S.C. § 1915; Tedder v. Odel, 890 F.2d 210, 211-12 (9th Cir. 1989) (per
 7   curiam) (expenditure of public funds on behalf of indigent litigant is proper only when authorized
 8   by Congress); Boring v. Kozakiewicz, 833 F.2d 468, 474 (3d Cir. 1987) (no provision to pay fees
 9   for expert witnesses). The motion will therefore be denied.
10           Plaintiff has also requested appointment of counsel. ECF No. 64 at 2. The United States
11   Supreme Court has ruled that district courts lack authority to require counsel to represent indigent
12   prisoners in § 1983 cases. Mallard v. United States Dist. Court, 490 U.S. 296, 298 (1989). In
13   certain exceptional circumstances, the district court may request the voluntary assistance of
14   counsel pursuant to 28 U.S.C. § 1915(e)(1). Terrell v. Brewer, 935 F.2d 1015, 1017 (9th Cir.
15   1991); Wood v. Housewright, 900 F.2d 1332, 1335-36 (9th Cir. 1990).
16           “When determining whether ‘exceptional circumstances’ exist, a court must consider ‘the
17   likelihood of success on the merits as well as the ability of the [plaintiff] to articulate his claims
18   pro se in light of the complexity of the legal issues involved.’” Palmer v. Valdez, 560 F.3d 965,
19   970 (9th Cir. 2009) (quoting Weygandt v. Look, 718 F.2d 952, 954 (9th Cir. 1983)). The burden
20   of demonstrating exceptional circumstances is on the plaintiff. Id. Circumstances common to
21   most prisoners, such as lack of legal education and limited law library access, do not establish
22   exceptional circumstances that would warrant a request for voluntary assistance of counsel, and
23   plaintiff’s conclusory assertion that it is “crucial” he be appointed counsel does not establish the
24   necessary exceptional circumstances exist.
25           Finally, plaintiff seeks clarification as to whether he should send his medical records and
26   complaint forms so that the court “may better understand and grasp the whole picture of what has
27   been going on.” ECF No. 64 at 2. Plaintiff should only file such documents if they are being
28   used to support or defend against a motion.
                                                         2
 1         Accordingly, IT IS HEREBY ORDERED that:
 2         1. Plaintiff’s motion for an independent medical examination (ECF No. 64) is denied.
 3         2. Plaintiff’s request for the appointment of counsel (ECF No. 64) is denied.
 4   DATED: June 11, 2019
 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                    3
